DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following action is in response to the original filing of 06/26/2020, which claims priority from Provisional application No. 62/867,006 filed on 06/26/2019. The Amendments presented on 6/28/2022 which provide changes to the claims 1 and 10, is hereby acknowledged.
Claims 1-18 are pending and have been considered below.

Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. 
Regarding independent claims 1 and 10, Applicant argues on pages 5-6 that Foruntanpour does not teach “a multimodal sensing system, comprising… the plurality of sensors adapted to transmit and receive a plurality of signals related to at least one of a movement and a pose of the body part”. Particularly, Applicant argues 
“…There are no transmitting antennas in Foruntanpour and instead the electrodes 308 and 310 are receiving antennas adapted to receive electrical signals generated by the muscles. Furthermore, the receiving antennas in Foruntanpour receive the signals from muscles and not from a transmitting antenna. Therefore, Foruntanpour does not disclose both transmitting and receiving signals.
	First, Applicant argues that “…There are no transmitting antennas in Foruntanpour and instead the electrodes 308 and 310 are receiving antennas adapted to receive electrical signals generated by the muscles. The Examiner respectfully disagrees. It is unclear about the claim limitations and Applicant’s arguments in the remarks, Applicant argues that Foruntanpour does not disclose “transmitting antennas”, however, there are no transmitting antennas in the claim languages. Therefore, the arguments are not persuasive. 
Second, Applicant argues that Foruntanpour only discloses receiving antennas but does not disclose both transmitting and receiving signals. Again, there are no transmitting and receiving antennas in the claim languages. Furthermore, the Examiner respectfully submits that Foruntanpour discloses a gesture recognition apparatus 200 comprises a plurality of sensors e.g., 202, 204, and 206. The plurality of sensors adapted to transmit and receive signals corresponding to movements of a body part. For example, the primary sensor 202 is configured to sense body movement (receiving body movement signals) and output a corresponding movement signal (transmitting body movement signals) to the primary gesture classifier 208, see Foruntanpour [0018]-[0021]. Similarly, sensors 204 and 206 are also adapted to receive and transmit signals related to movements of a body part, see Foruntanpour [0025]-[0028].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-6, 8, 10-15, and 17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9, 11-15, and 19 of copending Application No. 16/910,982 (‘982). Although the claims at issue are not identical, they are not patentably distinct from each other because as follows:
Instant Claim 1 (claim 10 each recite similar limitations)
Claim 1 of ‘982 (claim 11 each recite similar limitations)
A multimodal sensing system, comprising:
A sensing system, comprising:
a plurality of sensors operably located within a housing, wherein the housing is adapted to be placed proximate to a body part, the plurality of sensors adapted to transmit and receive a plurality of signals related to at least one of a movement and a pose of the body part; and,
a housing, wherein the housing is adapted to be placed proximate to a body part,
at least one transmitting antenna operably located within the housing, wherein the transmitting antenna is adapted to transmit at least one signal; at least one receiving antenna adapted to receive the at least one signal, wherein the receiving antenna is operably located within the housing;
a processor adapted to process measurements of signals received by the at least one receiving antenna, wherein processed measurements are used to determine movement proximate to the body part; and
a processor operably connected to the plurality of sensors, wherein the processor is adapted to receive information from each of the plurality of sensors, and to process the information to determine a type of the at least one of a movement and a pose and at least one characteristic of the type of the at least one of a movement and a pose.
wherein placement of the housing positions the at least one transmitting antenna or the at least one receiving antenna in a location wherein processed measurements provide information regarding at least one of musculature, bone, tendon and ligament, wherein the information is used, in part, to determine the movement proximate to the body part.


Instant Claim 2 (claim 11 each recite similar limitations)
Claim 2 of ‘982 (claim 12 each recite similar limitations)
The sensing system of claim 1, wherein the body part is a wrist.
The sensing system of claim 1, wherein the body part is a wrist.


Instant Claim 3 (claim 12 each recite similar limitations)
Claim 3 of ‘982 (claim 13 each recite similar limitations)
The sensing system of claim 2, wherein the type of the at least one of a movement and a pose is a pinch.
The sensing system of claim 2, wherein the movement proximate to the body part is a pinch movement.


Instant Claims 4 and 5 (claims 13 and 14 each recite similar limitations)
Claim 4 of ‘982 (claim 14 each recite similar limitations)
The sensing system of claim 2, wherein the type of the at least one of a movement and a pose is a touch.
The sensing system of claim 2, wherein the type of the at least one of a movement and a pose is a tap.
The sensing system of claim 3, wherein the movement proximate to the body is selected from one of a touch or the pinch movement.


Instant Claim 6 (claim 15 each recite similar limitations)
Claim 5 of ‘982 (claim 15 each recite similar limitations)
The sensing system of claim 1, further comprising infusing a signal into the body part.
The sensing system of claim 1, wherein the at least one signal is infused into the body part.


Instant Claim 8 (claim 17 each recite similar limitations)
Claim 9 of ‘982 (claim 19 each recite similar limitations)
The sensing system of claim 1, wherein the at least one signal received is processed using a Fast Fourier Transform.
The sensing system of claim 1, wherein the at least one signal received is processed using a Fast Fourier Transform.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forutanpour et al. (US Pub. 2015/0091790 A1, hereinafter “Forutanpour”).

Claim 1: Forutanpour discloses A multimodal sensing system (Fig. 1, [0016], gesture recognition apparatus 100; Fig. 2, [0018], gesture recognition apparatus 200), comprising: 
a plurality of sensors operably located within a housing, wherein the housing is adapted to be placed proximate to a body part, the plurality of sensors adapted to transmit and receive a plurality of signals related to at least one of a movement and a pose of the body part (“Forutanpour”, Fig. 2, [0018]-[0021], gesture recognition apparatus 200 comprises a plurality of sensors e.g., 202, 204, and 206. The plurality of sensors adapted to transmit and receive signals corresponding to movements of a body part. For example, the primary sensor 202 is configured to sense body movement (receiving body movement signals) and output a corresponding movement signal (transmitting signals) to the primary gesture classifier 208); and, 
a processor operably connected to the plurality of sensors, wherein the processor is adapted to receive information from each of the plurality of sensors, and to process the information to determine a type of the at least one of a movement and a pose and at least one characteristic of the type of the at least one of a movement and a pose (“Forutanpour”, Fig. 2, [0018], [0021]-[0023], the primary gesture classifier 208 receives and processes the body movement signal to determine the type of gesture based on a particular characteristic of movement signals).

Claim 2: Forutanpour discloses the sensing system of claim 1, wherein the body part is a wrist (“Forutanpour”, Fig. 3, [0019], [0043], gesture sensor device 304 in the form of wristband).

Claim 3: Forutanpour discloses the sensing system of claim 2, wherein the type of the at least one of a movement and a pose is a pinch (“Forutanpour”, [0031], [0037], a gesture is a pinch formed by the thumb and index finger of a user).

Claim 4: Forutanpour discloses the sensing system of claim 2, wherein the type of the at least one of a movement and a pose is a touch (“Forutanpour”, [0031], [0037], a gesture is a touch of bringing of a thumb to an index finger (e.g., pinch)).

Claim 5: Forutanpour discloses the sensing system of claim 2, wherein the type of the at least one of a movement and a pose is a tap (“Forutanpour”, [0031], [0037], a gesture is a tap of bringing of a thumb to an index finger (e.g., pinch)).

Claim 6: Forutanpour discloses the sensing system of claim 1, further comprising infusing a signal into the body part (“Forutanpour”, Fig. 3, [0044], [0045], the electrodes 308, 310 sense electrical activity resulting from muscular movement of the wrist that provides signals indicative of movement of a body part).

Claim 7: Forutanpour discloses the sensing system of claim 1, further comprising transmitting a mechanical signal (“Forutanpour”, [0025], [0027], Fig. 2, e.g., second sensor 204).

Claim 8: Forutanpour discloses the sensing system of claim 1, wherein the at least one signal received is processed using a Fast Fourier Transform (“Forutanpour”, [0034]).

Claim 9: Forutanpour discloses the sensing system of claim 1, wherein the at least one characteristic is at least one of a force, a dwell time, and a within-contact motion (“Forutanpour”, [0048], sensors detecting motions, pressure, EMG, etc.).

Claim 10: Claim 10 is directed to a method for sensing movement of a body part for implementing the method steps of claim 1. Therefore, claim 10 is rejected under similar rationale.

Claim 11: Claim 11 is directed to the method of claim 10 for implementing the method steps of claim 2. Therefore, claim 11 is rejected under similar rationale.

Claim 12: Claim 12 is directed to the method of claim 11 for implementing the method steps of claim 3. Therefore, claim 12 is rejected under similar rationale.

Claim 13: Claim 13 is directed to the method of claim 11 for implementing the method steps of claim 4. Therefore, claim 13 is rejected under similar rationale.

Claim 14: Claim 14 is directed to the method of claim 11 for implementing the method steps of claim 5. Therefore, claim 14 is rejected under similar rationale.

Claim 15: Claim 15 is directed to the method of claim 10 for implementing the method steps of claim 6. Therefore, claim 15 is rejected under similar rationale.

Claim 16: Claim 16 is directed to the method of claim 10 for implementing the method steps of claim 7. Therefore, claim 16 is rejected under similar rationale.

Claim 17: Claim 17 is directed to the method of claim 10 for implementing the method steps of claim 8. Therefore, claim 17 is rejected under similar rationale.

Claim 18: Claim 18 is directed to the method of claim 10 for implementing the method steps of claim 9. Therefore, claim 18 is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0215443 (HEO et al.) —discloses a wristband detects muscle movement of the wearer’s fingers to determine what gesture performed with fingers.
US 2020/0111260 (Osborn et al.) — discloses an elastic band may be configured to sense and record signals of wearer’s finger movements.

Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300. The examiner can normally be reached M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG H NGUYEN/Primary Examiner, Art Unit 2143